Citation Nr: 1222848	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  07-20 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought on appeal.

In May 2010, the Board issued a decision which denied service connection for tinnitus and remanded the issue of hearing loss for further development.  The Veteran appealed the denial of tinnitus to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2012 decision, the Court vacated the denial of service connection for tinnitus and remanded it back to the Board for further proceedings.

The Board notes that the Veteran also perfected an appeal for service connection for a lung condition, which was also denied in the June 2006 rating decision promulgated by the RO.  That claim was also remanded by the Board in May 2010.  In a November 2011 rating decision, the RO granted service connection for a lung condition and assigned a 0 percent rating effective July 11, 2005.  A 60 percent rating was assigned from December 19, 2006.  This represents a full grant of the benefit sought on appeal.  Therefore, that issue is no longer before the Board, as a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to that issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).


FINDING OF FACT

In April 2012, prior to promulgation of a decision in the appeal, the Veteran indicated through written communication that he would like to withdraw all issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the issues of entitlement to service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, prior to the promulgation of a decision in the appeal, the Veteran indicated in a January 2012 written statement that he wanted to "end his appeal."  In April 2012, the Board sent a letter to the Veteran requesting clarification as to which issues he wanted to withdraw.  He responded by indicating he wished to withdraw both issues currently on appeal.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as to the issues of service connection for bilateral hearing loss or tinnitus.  Accordingly, the Board does not have jurisdiction to review the appeal for those issues, and it is dismissed.



ORDER

The appeal regarding the Veteran's claim for entitlement to service connection for bilateral hearing loss is dismissed.

The appeal regarding the Veteran's claim for entitlement to service connection for tinnitus is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


